ORDER
These matters were before the Supreme Court pursuant to an order consolidating them for hearing and directing the defendant to appear and show cause why these appeals should not be summarily denied and dismissed. In each case the defendant has appealed from the entry of summary judgment in favor of the plaintiff.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown.
In this case plaintiffs have filed complaints making demand on book account and for goods sold and delivered. The plaintiffs filed motions for summary judgment with supporting affidavits. The defendant opposed the motions solely on the ground that plaintiffs had allegedly violated oral agreements under which defendant would be plaintiffs’ sole and exclusive representative in Rhode Island for the kind of goods involved. The trial justice postponed her decision to allow defendant to present documentation of the alleged exclusive agency but defendant failed to do so.
After hearing, the Superior Court justice granted the motions for summary judgment on the grounds that no material issue of fact "had been raised because defendant did not *782actually contest the amount claimed to be due on book account. We are of the opinion that the trial justice was correct in so ruling.
For these reasons the defendant’s appeals are denied and dismissed, the judgments appealed from are affirmed and the papers of the cases are remanded to the Superior Court.